DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



       In the Interest of A.W., A.W., and A.S., children.
                    ____________________________

                               P.W.,

                             Appellant,

                                 v.

DEPARTMENT OF CHILDREN AND FAMILIES, and GUARDIAN AD
                  LITEM PROGRAM,

                              Appellee.


                          No. 2D21-1187


                        September 24, 2021

Appeal from the Circuit Court for Manatee County; Gilbert Smith,
Jr., Judge.

David Maldonado, The Maldonado Law Firm, P.A., Lakeland, for
Appellant.

Meredith K. Hall of Children's Legal Services, Bradenton, for
Appellee, Department of Children and Families.

Thomasina Moore and Sarah Todd Weitz of Statewide Guardian ad
Litem Office, Tallahassee, for Appellee, Guardian ad Litem Program.

PER CURIAM.
     Affirmed.

BLACK, LUCAS, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2